EMPLOYMENT AGREEMENT


THIS AGREEMENT is made this 3rd day of August, 2008 (the “Effective Date”), by
and between COLLECTIVE BRANDS, INC., a Delaware corporation, (“CBI”) and BETTY
J. CLICK (“Executive”).
 
WITNESSETH:
 
WHEREAS, CBI and its related entities are one of the leading global footwear,
accessories and lifestyle brands companies in the United States, reaching
customers through multiple price points and selling channels, including retail,
wholesale, licensing and e-commerce, throughout the United States, Europe,
Puerto Rico, and the U.S. Virgin Islands, Guam, Saipan, Canada, and Central and
South America.
 
WHEREAS, CBI conducts its business in part through various direct and indirect
subsidiaries, including Payless ShoeSource, Inc., The Stride Rite Corporation,
and Collective Licensing International, LLC (CBI and its subsidiaries and
affiliates being collectively referred to as “Collective”).
 
WHEREAS, Executive recognizes and acknowledges that Executive's position with
Collective provides her with access to Collective’s proprietary, trade secret
and other confidential information relating to its business.
 
WHEREAS, Collective has expended a great deal of time, money and effort to
develop and maintain its proprietary, trade secret and confidential information;
this information, if misused or disclosed, could be very harmful to Collective's
business and its competitive position in the marketplace.
 
WHEREAS, Executive recognizes and acknowledges that if Executive's employment
with Collective ceases, Collective needs certain protections to ensure that
Executive does not misuse or disclose any proprietary, trade secret or
confidential information entrusted to Executive during the course of employment
or take any other action which could result in a loss of Collective's good will
that was generated on Collective's behalf and at its expense, and, more
generally, to prevent Executive from having an unfair competitive advantage over
Collective.
 
WHEREAS, Executive desires to be employed by Collective, to be eligible for
potential compensation increases and to be given access to proprietary, trade
secret and confidential information of Collective necessary for Executive to
perform Executive’s job, but which Collective would not make available but for
Executive’s signing and agreeing to abide by the terms of this Agreement.
 
In consideration of the mutual promises and agreements herein contained, and
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

--------------------------------------------------------------------------------

 

1. Term. This Agreement shall commence on the Effective Date and shall expire on
August 3, 2010 (the “Contract Term”), unless sooner terminated in accordance
with Paragraph 8 hereof. Beginning on August 4, 2008, the Contract Term will be
automatically extended each day by one day, until either party delivers to the
other written notice of non-renewal.
 
2. Duties.
 
(a) Executive shall perform all duties incident to the position of Senior Vice
President, Human Resources, as well as any other duties as may be assigned from
time to time by Collective, and agrees to abide by all the by-laws, policies,
practices, procedures and rules of Collective. Executive agrees to use
Executive’s best efforts, energies and skill to perform the duties and
responsibilities of the position, and to this end will devote Executive’s full
time and attention exclusively to the business of Collective and/or such
Collective entities to which Executive may be assigned or transferred. Executive
may be assigned or transferred to another management position, as designated by
Collective, which may or may not provide the same level of responsibility as the
initial assignment. This Agreement shall remain in effect and shall apply to
Executive, without any need for re-execution, regardless of the Collective
parent, subsidiary or business division for which Executive works or provides
services, or the duties to which Executive may in the future be assigned.
 
(b) At all times during the Contract Term, Executive will maintain Executive’s
residence within reasonable access to the Corporate Headquarters of Collective
or any subsidiary, division or affiliate to which Executive may be assigned.
 
3. Compensation; Benefits.
 
(a) Base Salary. Collective agrees to pay Executive a base salary during the
Contract Term at the annual rate of $330,000.00, less applicable taxes and
withholding, payable in equal bi-weekly installments, which annual rate will be
subject to an annual review, which may result in an increase or decrease in
salary, during Collective’s regularly scheduled review time.
 
(b) Incentive Plans. Executive shall be eligible to participate in such annual
and long-term plans, programs or arrangements established from time to time for
senior executives of Collective (the "Incentive Plans"), in accordance with and
subject to all of the terms and provisions of such Incentive Plans, and such
incentive plans of Collective as may be appropriate in light of any reassignment
or transfer of Executive under Paragraph 2(a) above.
 
(c) Expenses. Collective shall reimburse Executive for all items of normal
business expense incurred by Executive as an employee of Collective in
accordance with Collective’s reimbursement policies in effect from time to time.
 
(d) Benefits. Collective has adopted certain welfare benefit plans (including,
but not limited to, medical, prescription drug, dental, disability, and life
insurance) and has established certain perquisites which may, from time to time,
confer rights and benefits on Executive in accordance with their terms.
Collective may also, in the future, adopt additional welfare benefit plans,
establish additional perquisites, or amend, modify or terminate any of the
aforesaid welfare benefit plans and arrangements, all in accordance with their
terms and in accordance with applicable law. Unless effectively waived,
Executive shall be entitled to whatever rights and benefits which may be
conferred on Executive, from time to time in accordance with the terms of such
plans and arrangements and such benefit plans of Collective as may be
appropriate in light of any reassignment or transfer of Executive under
Paragraph 2(a) above.

 
-2-

--------------------------------------------------------------------------------

 

(e) Stock. Executive will be eligible for future grants of restricted stock,
stock-settled stock appreciation rights, stock options, or performance units, if
any, as may be granted under the terms of the Collective Brands, Inc. 2006 Stock
Incentive Plan, or any successor plan, in accordance with the criteria
established from time to time by the Compensation, Nominating and Governance
Committee of the Collective Brands, Inc. Board of Directors.
 
(f)  Automobile Allowance. Executive shall be eligible for an automobile
allowance as determined by Collective from time to time, paid monthly upon
written request. The portion of the allowance that is substantiated as
business-related will not be considered taxable. 
 
4. Noncompete.
 
(a) At all times during the Contract Term, and for a period of two (2) years
immediately following Executive’s last day of employment with Collective,
Executive will not directly or indirectly:


(i) own, manage, operate, finance, join, control, or participate in the
ownership, management, operation, financing, or control of, or be a partner in,
be employed by, or act as an advisor, consultant, agent, officer, director, or
independent contractor for, or otherwise have an interest in, a Competing
Business; or


(ii) solicit, induce, hire, or attempt to aid or assist any person or entity
other than Collective in soliciting for employment, offering employment to, or
hiring, any employee of Collective or any person who, at any time during the 12
months prior to the solicitation, was employed by Collective.


Nothing in this Paragraph 4(a) shall prevent Executive, however, from performing
Executive’s duties and responsibilities for Collective. In addition, ownership
of an investment of less than the greater of $25,000 or 1% of any class of
equity or debt security of a Competing Business shall not constitute ownership
or participation in ownership in violation of Paragraph 4(a)(i).


(b) The term "Competing Business" shall include, but not be limited to:


(i) any retail business or licensee with gross sales or revenue in the prior
fiscal year of more than $25 million (or which is a parent, subsidiary,
affiliate or joint venture partner of a business with gross sales or revenue in
the prior fiscal year of more than $25 million) which sells footwear or
accessories in whole or in part competitive to that sold by Collective
(“Competitive Footwear”), including, without limitation, Wal-Mart Stores, Inc.;
Sears Holdings Corporation; Target Corporation; FootStar, Inc.; DSW, Inc.; Aldo
Shoes, Inc.; Ross Stores, Inc.; T.J. Maxx; Off-Broadway Shoes; Burlington Coat
Factory Warehouse Corporation; Gennesco Inc.; Brown Shoe Company, Inc.; Shoe
Carnival, Inc.; Kohl’s Corporation; Liz Claiborne, Inc.; Big 5 Sporting Goods
Corporation; J.C. Penney Company; Shoe Zone, Limited; Bata, Limited; Shoes.com;
and Zappos.com, within 10 miles of any Collective store or the store of any
wholesale customer or licensee of Collective in the United States, or anywhere
in any foreign country in which Collective has retail stores, wholesale
customers, or licensees;

 
-3-

--------------------------------------------------------------------------------

 


(ii) any franchising or wholesaling business with gross sales or revenues in the
prior fiscal year of more than $25 million (or which is a subsidiary, affiliate
or joint venture partner of a business with gross sales or revenues in the prior
fiscal year of more than $25 million) which sells Competitive Footwear at
wholesale to franchisees, retailers or other footwear distributors located
within 10 miles of any Collective store or the store of any wholesale customer
or licensee of Collective in the United States, or anywhere in any foreign
country in which Collective has retail stores or wholesale customers;


(iii) any footwear manufacturing business with gross sales or revenue in the
prior fiscal year of more than $25 million (or which is a subsidiary, affiliate
or joint venture partner of a business with gross sales or revenue in the prior
fiscal year of more than $25 million) which sells Competitive Footwear to
retailers, wholesale customers, licensees, or other footwear distributors
located within 10 miles of any Collective store or the store of any wholesale
customer or licensee of Collective in the United States, or anywhere in any
foreign country in which Collective has retail stores, wholesale customers, or
licensees (including, without limitation, Nine West Shoes; Dexter Shoe Company;
Liz Claiborne, Inc.; Wolverine Worldwide, Inc.; Timberland Company; Nike, Inc.;
Reebok International, Ltd.; K-Swiss, Inc.; adidas-Salomon AG; Asics; FILA; New
Balance; Puma) or


(iv) any business, located in the United States or any other country in which
Collective operates, with gross sales or revenue in the prior fiscal year of
more than $25 million engaged in the sale, licensing or sublicensing of
footwear, apparel, sporting goods and accessories to other companies for
manufacture and sale to the skateboarding, snowboarding, mountain biking, BMX
biking, casual streetwear and youth lifestyle markets (including, without
limitation, Adio; Anarchy; Circa; DC Shoes; Dragon; DVS; Element; Etnies; Globe;
Lakai; Oakley; Osiris; Vans; Volcom; or World Industries); or


(v) any business which provides buying office services to any store or group of
stores or businesses referred to in Paragraph 4(b).


(c) Background of non-compete restrictions:


(i) In connection with its business, Collective has expended a great deal of
time, money and effort to develop and maintain its proprietary, trade secret and
confidential information; this information, if misused or disclosed, could be
very harmful to Collective's business and its competitive position in the
marketplace;


(ii) Executive recognizes and acknowledges that Executive’s position with
Collective provides Executive with access to Collective’s proprietary, trade
secret, and confidential information;

 
-4-

--------------------------------------------------------------------------------

 


(iii) Collective compensates its employees to, among other things, develop and
preserve goodwill and relationships on Collective's behalf and to develop and
preserve business information for Collective’s exclusive ownership and use;


(iv) long-term customer and supplier relationships often can be difficult to
develop and require a significant investment of time, effort and expense; and


(v) Executive recognizes and acknowledges that if Executive’s employment with
Collective were to cease, Collective would need certain protections in order to
ensure that Executive does not appropriate or use any confidential and
proprietary trade secret information entrusted to Executive during the course of
employment or take any other action which could result in a loss of Collective’s
goodwill that was generated on Collective’s behalf and at its expense, and, more
generally, to prevent Executive from having an unfair competitive advantage over
Collective.


(d) Reasonableness of non-compete restrictions. Executive acknowledges and
agrees that the restrictions in Paragraph 4 are reasonable and that such
restrictions are enforceable in view of the background for the non-compete
restrictions set forth in the Paragraph 4(c), and in view of, among other
things, the following:


(i) the markets in which Collective operates its businesses;


(ii) the proprietary, trade secret, and other confidential business information
to which Executive has or will have access;


(iii) Executive's training and background, which are such that neither
Collective nor Executive believes that the restraint will pose an undue hardship
on the Executive or prevent Executive from finding suitable non-competitive
employment during the specified period of non-competition;


(iv) a Competing Business could benefit greatly if it were to obtain
Collective's proprietary, trade secret, and other confidential business
information;


(v) Collective would not have adequate protection if Executive is permitted to
work for any Competing Business in violation of this Agreement since Collective
would be unable to verify whether its proprietary, trade secret, and other
confidential business information was being disclosed or misused;


(vi) the limited duration and limited scope of, and the limited activities
prohibited by, the restrictions in Paragraph 4; and


(vii) Collective's legitimate interests in protecting its proprietary, trade
secret, and other confidential business information, goodwill and relationships.

 
-5-

--------------------------------------------------------------------------------

 


(e) If Executive violates Executive’s obligations under Paragraph 4, then
Collective shall be entitled to all legal and equitable rights and remedies
under this Agreement, including all of its rights and remedies referred to in
Paragraph 10 of this Agreement. Further, any time in which Executive is in
violation of Executive’s obligations shall not count toward satisfying the time
during which any injunctive restriction shall apply. For example, if Executive
were to join a competitor in violation of the restrictions in Paragraph 4(a) and
work for such competitor for one month before a court enjoined such violation,
then the two year time period of the restriction would begin when such
injunction were issued; the one month in which Executive violated the
restriction would not count toward the time that the restriction applies.


(f) Executive agrees to provide a copy of this Agreement (with Paragraph 3(a)
redacted, if desired) to any prospective employer Executive contacts during or
after termination or resignation of employment. Executive authorizes Collective
to contact Executive’s future employers and other entities with which Executive
has any business relationship to determine Executive’s compliance with this
Agreement or to communicate the contents of this Agreement to such employer and
entities. Executive releases Collective, its employees and agents, from all
liability for damages arising from such contact or communications.


5. Confidential Information.
 
(a) Executive will not, at any time during the Contract Term or after
termination of employment, directly or indirectly use, make known, disclose,
furnish, or make available Confidential Information (as defined herein), other
than in the proper performance of Executive’s duties contemplated herein.
 
(b) “Confidential Information” means any non-public information pertaining to
Collective’s business disclosed by Collective to Executive, or developed or
learned by Executive during the course of Executive’s employment with any
Collective entity, including, without limitation, any confidential information
and documents concerning Collective’s customers; customer, supplier, and vendor
lists; terms, conditions and other business arrangements with vendors,
suppliers, or factories; contract factory lists; manufacturing plans;
advertising, marketing plans and strategies; pricing information; profit
margins; seasonal plans, goals, objectives and projections; compilations,
analyses and projections regarding Collective's businesses, product segments,
product lines, suppliers, sales and expense information; patent applications
(prior to their being public); salary, staffing and employment information
(including information about performance of other executives); operations
manuals; computer software applications and other programs; techniques, methods,
styles, designs and design concepts, business plans, knowledge and data related
to processes, products, compounds, compositions, formulae, lasts and molds, and
"know-how," techniques or any technical information not of a published nature
relating, for example, to how Collective conducts its businesses;
 
(c) Executive acknowledges that Collective’s businesses are intensely
competitive and that, by virtue of Executive’s employment with Collective,
Executive will have access to and knowledge of Confidential Information.
Executive also agrees that the misuse or direct or indirect disclosure of
Confidential Information to existing or potential competitors of Collective
would place it at a competitive disadvantage and would harm and damage
Collective’s businesses.

 
-6-

--------------------------------------------------------------------------------

 

(d) During Executive's employment with Collective and thereafter, Executive
will: (i) notify and provide Collective immediately with the details of any
unauthorized possession, use or knowledge of any Confidential Information, (ii)
assist in preventing any reoccurrence of such possession, use or knowledge, and
(iii) cooperate with Collective in any litigation or other action to protect or
retrieve Confidential Information.   
 
6. Collective Intellectual Property. (a) Executive hereby assigns to Collective
all of Executive’s rights, title, and interest (including but not limited to all
patent, trademark, copyright and trade secret rights) in and to all Work Product
(as defined herein). Executive further acknowledges and agrees that all
copyrightable Work Product prepared by Executive within the scope of Executive’s
employment with Collective are “works made for hire” and, consequently, that
Collective owns all copyrights thereto. For purposes of this Agreement, “Work
Product” shall include but is not limited to, all literary works, software,
documentation, memoranda, photographs, artwork, sound recordings, audiovisual
works, ideas, designs, inventions, discoveries, creations, conceptions,
improvements, processes, algorithms, and so forth which (i) are prepared or
developed by Executive, individually or jointly with others, during Executive’s
employment with Collective, or within six (6) months thereafter, whether or not
during working hours, and (ii) relate to or arise in any way out of (1) current
and/or anticipated business and/or activities of Collective, (2) Collective’s
current and/or anticipated research or development, (3) any work performed by
Executive for Collective, and/or (4) any information or assistance provided by
Collective, including but not limited to Confidential Information.
 
(b)  Executive shall promptly disclose to Collective all Work Product. All such
Work Product is and shall forthwith become the property of Collective, or its
designee, whether or not patentable or copyrightable. Executive will execute
promptly upon request any documents or instruments at any time deemed necessary
or proper by Collective in order to formally convey and transfer to Collective
or its designee title to such Work Product, or to confirm Collective or its
designee’s title therein, and in order to enable Collective or its designee to
obtain and enforce United States and foreign Letters Patent, Trademarks and
Copyrights thereon. Executive will perform Executive’s obligations under this
Paragraph 6 without further compensation, except for reimbursement of reasonable
out-of-pocket expenses incurred at the request of Collective.
 
7. Disability. If Executive becomes Disabled and remains continuously so
Disabled for a period of 180 days, then Collective's obligations under this
Agreement may be terminated by notice in writing to that effect during the
continuance of such Disability, such termination to take effect the later of (a)
the last day of the month during which such notice is given or (b) the last day
of such 180 day period. If Executive has made a previous election to participate
in the Payless ShoeSource, Inc. Long-Term Disability Plan (subject to the terms
and provisions of that plan), then the terms of that plan shall apply.
"Disability" or "Disabled" shall mean disability as defined under the Payless
ShoeSource, Inc. Long-Term Disability Plan applicable to Executive.
 
8. Termination.
 
(a) For Cause; Voluntary Resignation; Death; Disability. Collective may
terminate Executive’s employment for Cause at any time upon written notice to
Executive, with immediate effect. Executive may voluntarily resign from
Collective at any time upon 30 days written notice to Collective; provided,
Collective may require Executive to cease working earlier and which date shall
be the termination date. If Executive’s employment terminates during the
Contract Term by reason of Executive’s death or Disability, by Executive’s
voluntary termination of employment, or by Collective for Cause:

 
-7-

--------------------------------------------------------------------------------

 


(i) Executive’s basic compensation and employee benefits shall cease on the date
of such termination or resignation, except as otherwise provided in any
applicable employee benefit plan or program;


(ii) Executive shall be entitled to receive Executive’s base salary through that
date of termination or resignation (including payment for any accrued but unused
vacation), payable within the first pay period following termination or
resignation;


(iii) Executive will be reimbursed, in accordance with Collective policy, for
any business expenses properly incurred by Executive prior to the date of
termination or resignation;


(iv) Executive shall be entitled to any equity-linked awards, consistent with
the terms of the applicable award agreements;


(v) Executive shall be entitled to such portion of any long-term cash incentive
compensation as shall be payable under the terms of the Incentive Plans; and


(vi) Executive will have the opportunity to continue coverage in Collective’s
medical, dental, and vision plans in which Executive is participating on the
date of termination or resignation, through COBRA.


(b) Without Cause by Collective. Collective may terminate Executive’s employment
Without Cause at any time upon written notice to Executive. If Executive’s
employment is terminated Without Cause:


(i) Executive’s basic compensation and employee benefits shall cease on the date
of such termination, except as otherwise provided herein or in any applicable
employee benefit plan or program;


(ii) Executive shall be entitled to receive Executive’s base salary through that
date of termination (including payment for any accrued but unused vacation);


(iii) Executive will be reimbursed, in accordance with Collective policy, for
any business expenses properly incurred by Executive prior to the date of
termination;


(iv) Provided that Executive is not in violation of, and does not violate, any
of Executive’s obligations under Paragraphs 2, 4, 5, and 6 of this Agreement,
Executive shall be entitled to a severance payment in an amount equal to two (2)
times Executive’s then current base salary at the time of termination of
employment, payable in a lump sum, less applicable withholdings and deductions;

 
-8-

--------------------------------------------------------------------------------

 


(v) Executive shall be entitled to the amount of any annual award payable to
Executive under the Incentive Plans for the fiscal year in which Executive’s
employment is terminated, prorated by the number of days Executive is actively
employed in that fiscal year divided by the number of days in the fiscal year,
and payable at the time and pursuant to the terms of such Incentive Plans, less
applicable withholdings and deductions; provided, however, such Annual Award
must be paid no later than 2 ½ months from the end of Collective’s fiscal year
in which Executive’s employment terminates;


(vi) Executive shall be entitled to any equity-linked awards, consistent with
the terms of the applicable award agreements;


(vii) Executive shall be entitled to such portion of any long-term cash
incentive compensation as shall be payable under the terms of the Incentive
Plans;


(viii) Executive will receive a special payment which is the equivalent, before
taxes, to the portion paid by Collective towards 18 months of COBRA coverage
under Collective’s medical, dental and vision plans, to the extent Executive is
participating in such plan(s) on the date of termination; and.


(ix) Executive shall receive executive-level outplacement services to be
coordinated by the Human Resources Department. Executive must commence utilizing
the outplacement services no later than 30 days following the date of
termination or the right to such services will cease. Provided, however, the
services in no event will extend beyond 15 months following the date of
termination.


(x) If at the time that Executive terminates employment Executive is a “key
employee” within the meaning of IRC Section 409A and regulation issued
thereunder, then, if necessary to comply with 409A, payment to Executive shall
not be made until six (6) months after termination of employment and such
payment shall be made in a lump sum, less applicable withholdings and
deductions.


(c) "Cause" means:
 
(i) an act of fraud, embezzlement, or theft against Collective, or any other
violation of the law that is harmful to its operations (excluding minor traffic
violations), or conviction of a felony;
 
(ii) grossly negligent disclosure of Confidential Information contrary to the
policy of Collective;


(iii) material breach of any of the terms of this Agreement, abuse of
Executive’s position for personal gain, or breach of Executive’s duties to
Collective and its shareholders;


(iv) engagement in any competitive activity which would constitute a breach of
Executive's duty of loyalty or of Executive's obligations under this Agreement;

 
-9-

--------------------------------------------------------------------------------

 


(v) grossly negligent breach of any policy of Collective including those
contained in Collective’s Code of Ethics;


(vi) the conviction of Executive, or a plea of guilty or nolo contendre, to any
crime involving moral turpitude;


(vii) the willful and continued failure by Executive to substantially perform
Executive's duties with Collective (other than any such failure resulting from
Executive's incapacity due to physical or mental illness); or


(viii) the willful engaging by Executive in conduct which is demonstrably or
materially injurious to Collective, monetarily or otherwise.


For purposes of this Paragraph 8(c), an act, or a failure to act, shall not be
deemed "willful" or "intentional" unless it is done, or omitted to be done, by
Executive in bad faith or without reasonable belief that Executive's action or
omission was in the best interest of Collective, as determined by Collective’s
Senior Vice President-Human Resources. Failure to meet performance standards or
objectives, by itself, will not constitute "Cause".
 
Collective shall be entitled to suspend Executive with pay while investigating
any conduct that could constitute Cause.
 
(d) Executive agrees that, in addition to any other remedies, and to the extent
permitted by law and or plan, Collective shall be permitted, as part of the
computation of any final amount due to Executive as compensation, wages, bonus,
or otherwise, and before any such amount shall be due and owing, to reduce any
amount which Collective may otherwise owe to Executive by any unpaid amount
which Executive owes to Collective.
 
(e) Executive’s obligations under Paragraph 2 shall cease on the effective date
of such resignation or termination for whatever cause(s), Executive’s
obligations under the Agreement, including Paragraphs 4, 5, and 6, shall remain
in full force and effect, and Collective shall be entitled to all legal and
equitable rights and remedies under this Agreement, including all of its rights
and remedies referenced in Paragraph 10 of this Agreement.


(f) Upon resignation or termination of employment due to whatever cause(s),
Executive shall return all property of Collective which is then or thereafter
comes into Executive’s possession, including but not limited to documents,
contracts, agreements, plans, photographs, books, notes, records, computer
diskettes and tapes, and any other electronically stored data and all copies of
the foregoing, as well as an other material or equipment supplied by Collective,
keys, credit cards, and equipment, and delete from Executive’s own computer or
other electronic storage medium any Confidential Information. Executive shall
also sign all documents necessary for Executive's immediate resignation as an
officer of Collective.

 
-10-

--------------------------------------------------------------------------------

 


(g) The payments and other benefits provided in Paragraph 8 are not made
pursuant to any welfare benefit or pension plan as defined by the Employee
Retirement Income Security Act of 1974.


9. Release and Waiver of Claims. The parties agree that payment of severance and
other benefits provided in Paragraph 8 shall constitute payment in full for all
compensation due to Executive, are in lieu of any benefits which Executive may
otherwise be entitled under any Collective severance plans, and constitute full
and complete discharge of any and all claims which Executive might otherwise
have or purport to have with respect to any period subsequent to the effective
date of such resignation or termination, for the payment of compensation, or any
additional benefits provided by Collective to Executive. Provided, however, the
payments of the amounts specified in Paragraph 8(b)(iv),(v),(viii) and (ix) are
contingent upon Executive signing a Separation Agreement and General Release,
prior to payment.


10. Remedies. Executive acknowledges and agrees that the restrictions in this
Agreement are reasonable in order to protect Collective’s expectations and
rights under this Agreement and to provide Collective with the protections it
needs to, among other things, safeguard its Confidential Information. Executive
agrees that any breach or threatened breach of Paragraphs 4, 5, or 6 of this
Agreement by Executive will cause immediate irreparable injury to Collective,
for which an award of damages alone may be inadequate. Therefore, Collective
shall be entitled, in addition to any other legal or equitable right or remedy
it may have, to temporary, preliminary, and permanent injunctive relief
restraining such breach or threatened breach of Paragraphs 4, 5, or 6 of this
Agreement. Moreover, any award of injunctive relief shall not preclude
Collective from seeking or recovering any lawful compensatory damages which may
have resulted from a breach of this Agreement, including forfeiture of any
payments not yet made and return of any payments already received by Executive.
In the event Collective is successful in any suit or proceeding relating to the
enforcement of this Agreement, Executive agrees to pay Collective’s fees, costs
and expenses, including attorneys’ fees.


11. Representations of Executive. Executive hereby represents and warrants that
the execution and delivery of this Agreement and Executive’s employment with
Collective do not violate any previous employment agreement or other contractual
obligation of Executive with any other party. Executive has not disclosed, and
will not disclose, to Collective any information, whether confidential,
proprietary or otherwise, which Executive is not legally free to disclose.
Executive shall abide by the terms of any nondisclosure or confidentiality
agreement between Collective and any other parties.


12. Severability. The invalidity or unenforceability of any provision, or
portion thereof, of this Agreement shall not affect the remainder of that
provision or any other provision of the Agreement. If any clause is deemed
overly broad, illegal, invalid, or unenforceable with respect to the duration of
time or the geographic scope, then such clause shall automatically be amended to
the extent (but only to the extent) necessary to make it sufficiently narrow in
scope, time and geographic area so that it shall be enforceable, and that it is
not illegal, void or unenforceable. All other remaining terms and provisions
shall remain in full force and effect.

 
-11-

--------------------------------------------------------------------------------

 

13. Entire Agreement. With the sole exception of the Change of Control Agreement
dated August 1, 2008, and the Indemnification Agreement dated August 1, 2008,
each between Collective and Executive, and each amended from time to time
(collectively, the “Related Agreements”), the entire understanding and agreement
between the parties has been incorporated into this Agreement, and this
Agreement supersedes all other employment agreements or other arrangements
(except the Related Agreements), whether oral or written, with respect to the
subject matter contained herein. This Agreement may be executed in counterparts,
in which case each of the two counterparts shall be deemed to be an original and
the final counterpart shall be deemed to have been executed in Topeka, Kansas.
 
14. Amendment, Breach and Waiver. This Agreement may not be changed, amended, or
modified in any manner except by a written instrument in writing signed by both
the parties hereto, except that if IRC Section 409A is determined to have
applicability to any portion of this Agreement, with the effect that Executive
shall have no right to any payment hereunder prior to six months from employment
termination, this Agreement may be amended by Collective to comply with IRC
Section 409A. The failure of either party to enforce at any time any of the
provisions of this Agreement shall in no way be construed to be a waiver of any
of such provision, or of the right to such party thereto to enforce each and
every such provision in the event of a subsequent breach.
 
15. Successors and Assigns. This Agreement and/or the rights hereunder shall be
freely assignable by Collective. This Agreement shall inure to the benefit of,
and be binding upon, any entity which shall succeed to Collective’s business.
Being a contract for personal services, neither this Agreement nor any rights
hereunder, shall be assigned by Executive, and any such attempts or purported
assignment shall be null and void.
 
16. Third Party Beneficiary. Each CBI direct and indirect parent, subsidiary,
and affiliate is a third party beneficiary of this Agreement with respect to,
among other things, the protection of each’s interest in its Confidential
Information, customer goodwill, relationships and contacts, and each has the
full rights and power to enforce the rights, interests and obligations under
this Agreement of or relating to each’s interest.
 
17. Governing Law; Choice of Forum. This Agreement, and any questions relating
or regarding the validity, interpretation, or performance, shall be governed by
and construed in accordance with the laws of the State of Kansas, without
reference to the conflicts or choice of law principles thereof. Collective and
Executive agree that any action to enforce any provision of this Agreement shall
be filed and litigated exclusively in any state court or federal court located
in the City of Topeka, Kansas, or in Shawnee County, Kansas. Collective and
Executive hereby waive any defense of lack of personal jurisdiction or venue in
such courts and agree that process may be served, if made upon Collective, upon
Collective’s registered agent (with a copy to Collective’s General Counsel), or
if made upon Executive, at Executive’s last known address on the records of
Collective.
 
BY SIGNING THIS AGREEMENT, EXECUTIVE HEREBY CERTIFIES THAT EXECUTIVE (A) HAS
RECEIVED A COPY OF THIS AGREEMENT FOR REVIEW AND STUDY BEFORE SIGNING IT; (B)
HAS READ THIS AGREEMENT CAREFULLY BEFORE SIGNING IT; (C) HAS HAD SUFFICIENT
OPPORTUNITY TO REVIEW THE AGREEMENT WITH ANY ADVISOR WHICH EXECUTIVE MAY DESIRE
TO CONSULT, INCLUDING LEGAL COUNSEL; (D) HAS HAD SUFFICIENT OPPORTUNITY BEFORE
SIGNING IT TO ASK ANY QUESTIONS EXECUTIVE HAS ABOUT THIS AGREEMENT AND HAS
RECEIVED SATISFACTORY ANSWERS TO ALL SUCH QUESTIONS; AND (E) UNDERSTANDS
EXECUTIVE'S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.

 
-12-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
EXECUTIVE
 
/s/ Betty J. Click
 
COLLECTIVE BRANDS, INC.
 
By:
/s/ Matthew E. Rubel
Its:
Chairman, Chief Executive Officer and President


 
-13-

--------------------------------------------------------------------------------

 
 